Case 5:20-cv-05163-TLB Document 4-2       Filed 09/02/20 Page 1 of 8 PageID #: 75




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF ARKANSAS
                         FAYETTEVILLE DIVISION


BONNIE HEATHER MILLER, and THE
LEAGUE OF WOMEN VOTERS OF
ARKANSAS

                   Plaintiffs,
                                          Case No. 5:20-cv-05163
                   v.
                                          Hon. Timothy L. Brooks
JOHN THURSTON, in his official capacity
as Secretary of State of Arkansas,

                   Defendant.


       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
                             INJUNCTION




                                  EXHIBIT B
          Declaration of John M. Brooks, Jr., dated September 2, 2020
Case 5:20-cv-05163-TLB Document 4-2   Filed 09/02/20 Page 2 of 8 PageID #: 76
Case 5:20-cv-05163-TLB Document 4-2   Filed 09/02/20 Page 3 of 8 PageID #: 77
Case 5:20-cv-05163-TLB Document 4-2   Filed 09/02/20 Page 4 of 8 PageID #: 78
Case 5:20-cv-05163-TLB Document 4-2   Filed 09/02/20 Page 5 of 8 PageID #: 79
            Case 5:20-cv-05163-TLB Document 4-2               Filed 09/02/20 Page 6 of 8 PageID #: 80

JOHN M. BROOKS, LLC

     Crime Scene Investigator | Fayetteville, Arkansas Police Department | 2001- 2017
     •     Complex crime scene investigations- including but not limited to homicides, armed robberies, bank
           robberies, sexual assaults, home invasions and property crimes such as burglaries

     •     Proficient court testimony and expert witness for the Washington County Court and any Court in
           Arkansas in the area of Crime Scene Investigation

     •     Prepared reports, documents and all items necessary for successful testimony in a court of law

     •     Evaluation of short and long-range strategic priorities to improve case outcomes

     •     Liaison for the Fayetteville Police Department and the Arkansas State Medical Examiner’s Office,
           Arkansas State Crime Laboratory, and the Washington County Prosecuting Attorney’s office for court
           preparation and prosecution of cases

     •     Worked in a collaborative relationship with all local, state and federal law enforcement to include FBI,
           DEA and ATF, state and federal prosecutors as needed for sharing of information and case resolution

     •     Completed on-going assessments within the Department to gauge trends, improvement and/or
           adjustments needed to meet benchmarks

     •     Provided training to new and veteran officers for professional development in the latest crime scene
           preservation and processing techniques

     •     Facilitated trainings to new Detectives assigned to the Criminal Investigation Division

     •     Supervised University of Arkansas, Criminal Justice student interns at the Fayetteville Police
           Department

     •     Acted on behalf of the Arkansas Crime Laboratory to present and train the public and law
           enforcement on new procedures, programs, directives and standards

     •     Maintained comprehensive knowledge of local and state issues and trends affecting law enforcement
           and legal statutes


 Professor | University of Arkansas | Fulbright College, Department of Sociology &
 Criminal Justice ǀ 2007- present
 •       Responsible for introducing students and/or other professionals seeking a career in law enforcement
         to fundamental principles and concepts of the criminal investigation process

 •       Teaches Criminal Investigations providing students theories, concepts, and legal procedures
         concerning the techniques used in the location, preservation and presentation of evidence

 •       Organizes and Coordinates 30 classes, during an academic semester, to include preparation of
         lesson plans and materials for approximately 30 students

 •       Provides evaluation of student performance, administers tests, papers (writing assignments) and all
         required documentation each academic semester
         Case 5:20-cv-05163-TLB Document 4-2                Filed 09/02/20 Page 7 of 8 PageID #: 81

  Instructor | Criminal Justice Institute (CJI), Division of the University of Arkansas System |
  2011-present
  •     Facilitates trainings and presentations on Forensic Sciences to law enforcement personnel across the
        state of Arkansas

  •     Participated as a facilitator for the US Department of Justice and Office on Violence Against Women’s
        Rural Law Enforcement Project to personnel representing agencies nationwide in Sheridan, Wyoming
        and Scappoose, Oregon

  •     Teaches Basic Crime Scene Processing, Crime Scene Digital Photography and Imaging, and
        Impression Evidence as part of the Crime Scene Technician Certificate Program; CJI’s Distinguished
        Program

  •     Administers all exams for Certificates of Proficiency, Technical Certificates, and Associate of Applied
        Science (AAS) Degrees in fields of law enforcement professions, in compliance with the Criminal
        Justice Institute and higher education programs in Arkansas

Accreditations
  •    Certified Crime Scene Investigator ǀ University of Arkansas, Criminal Justice Institute
  •    Certified Crime Scene Analyst ǀ International Association for Identification
  •    Advanced Crime Scene Technician ǀ University of Arkansas ǀ Criminal Justice Institute

Education
  •    Bachelor of Arts Criminal Justice/Sociology | University of Arkansas | December 2000


Publications
  •    Identifying and Sharing Class Characteristics of Outsole Impressions ǀ Journal Of Forensic
       Identification ǀ Vol. 56(5) ǀ 2006\733-September 2006
  •    Rapid characterization of edible oils by direct matrix-assisted laser desorption/ionization time-of-flight
       mass spectrometry analysis using triacylglycerols. J.O. Lay Jr., R Liyanage, B. Durham, J. Brooks Jr.


Certifications
   •   New Fire and Investigation I Public Agency Training Council
   •   Victim-centered Death Investigation Methodology ǀ International Association for Identification
   •   Ethics in Law Enforcement Profession
   •   Crime Scene Reconstruction I Bevel Gardner & Associates
   •   Forensic Specialties in Death Investigation ǀ New York City Office of the Chief Medical Examiner
   •   Shooting Incident Reconstruction ǀ Bevel Gardner and Associates
   •   Bloodstain Pattern Analysis II ǀ Northwestern University for Public Safety Evanston Illinois
   •   The Future of Forensic Investigations ǀ University of Tennessee National Forensic Academy
   •   Regional Organized Crime Information Center (ROCIC) ǀ Solving Cases Through Communication Conference
   •   Crime Scene Digital Photography and Imaging ǀ University of Arkansas, Criminal Justice Institute
   •   Computer Crime | University of Arkansas, Criminal Justice Institute
   •   Outlaw Motorcycle Gang Identification ǀ University of Arkansas, Criminal Justice Institute
   •   ERT Basic Crime Scene ǀ US Department of Justice, Federal Bureau of Investigation
   •   Crime Scene Courtroom Testimony ǀ University of Arkansas, Criminal Justice Institute
             Case 5:20-cv-05163-TLB Document 4-2              Filed 09/02/20 Page 8 of 8 PageID #: 82
Affiliations
     •    International Association for Identification
     •    International Association of Crime Scene Investigators Association
     •    Chairman of the Board ǀ International Association for Identification, Arkansas
     •    Executive Board of Directors ǀ International Association for Identification, Arkansas
     •    International Association for Identification and Bloodstain Pattern Analysts

 Teaching Experience
     •    Criminalistics-Introduction to Forensic Science ǀ Northwest Arkansas Community College
     •    Crime Scene Investigation ǀ Northwest Arkansas Community College
     •    Certified Law Enforcement Instructor ǀ Arkansas Commission on Law Enforcement Standards and
          Training
Honors/Awards
 •       Unit Meritorious Performance Award | Fayetteville Police Department | 2015, 2012, 2011, and 2006
 •       Senate Leadership Award | City of Fayetteville
 •       Officer of the Year | Fayetteville Exchange Club
 •       Commendation | Performing Above and Beyond Assigned Duties | Fayetteville Police Department

Professional Service
     •    University of Arkansas, Criminal Justice Institute ǀ Focus group participation and development of First
          Responder (Train the Trainer)
     •    University of Arkansas, Criminal Justice Institute ǀ Focus group participation and development of curriculum
          on DNA evidence
